DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was received on 17 September 2021 from Mr. Douglas Holtz.

The application has been amended as follows:
Please replace claims 1 and 9 with the following:
1. (Currently Amended) A control device of an ultrasound diagnostic apparatus, the ultrasound diagnostic apparatus having a switching power supply that produces an operational voltage, the ultrasound diagnostic apparatus being configured to transmit an ultrasound pulse repeatedly and to be capable of detecting a Doppler shift frequency from an ultrasound echo reflected from an inside of a subject, the control device comprising a hardware processor that:
	sets, from among a plurality of operation modes which include at least first and second operation modes in which pulse waveforms of ultrasound pulses to be transmitted are different from one operation mode to another, at least the first and second operation modes, for which observation results are to be simultaneously displayed on a screen;

	sets a switching frequency of a switching signal used for driving the switching power supply, such that neither a fundamental frequency nor a harmonic of the switching signal is included in a Doppler observation frequency band to be determined based on the first and the second operation modes and on the operation type,
	wherein:
the plurality of operation modes include a pulsed Doppler mode,
the at least one operation type includes a second operation type in which, while ultrasound pulses related to the first operation mode are transmitted, an ultrasound pulse related to the second operation mode is transmitted between transmission of at least some of the ultrasound pulses related to the first operation mode,
in a case in which the hardware processor is configured to set the second operation type as the at least one operation type, set the pulsed Doppler mode as the first operation mode and set at least one operation mode other than the pulsed Doppler mode as the second operation mode, the hardware processor is configured to: 
determine a maximum pulse repetition frequency based on both of (i) a repetition time for carrying out the pulsed Doppler mode that depends on a sample gate depth and (ii) a repetition time for carrying out the at least one operation mode set as the second operation mode and that depends on a parameter that is set for performing ultrasound imaging in the second operation mode,
determine the Doppler observation frequency band based on the determined maximum pulse repetition frequency, and
set the switching frequency based on the determined Doppler observation frequency band such that neither the fundamental frequency nor a harmonic of the switching signal is included in the determined Doppler observation frequency band,

	wherein the first and the second operation modes at least include a combination of the pulsed Doppler mode and a B mode, and
	wherein the switching frequency is set to satisfy at least the following Expressions 1 and 2, based on a transmission frequency for transmission of the ultrasound pulses, and on a maximum pulse repetition frequency in the pulsed Doppler mode to be determined depending on the sample gate depth and the at least one operation type, [[:]]
	wherein the Expression 1 is:
n * Fsw ≤ Fref − (1/2)Fprfm * km   
	wherein the Expression 2 is:
	Fref + (1/2)Fprfm * km ≤ (n+1) * Fsw   
	and
wherein n denotes a positive integer, Fref denotes the transmission frequency of ultrasound pulses, Fsw denotes the switching frequency, Fprfm denotes the maximum pulse repetition frequency to be determined depending on the sample gate depth and the at least one operation type, and km denotes a margin coefficient 

9. (Currently Amended) A control method for an ultrasound diagnostic apparatus, the ultrasound diagnostic apparatus having a switching power supply that produces an operational voltage, the ultrasound diagnostic apparatus being configured to transmit an ultrasound pulse repeatedly and to be capable of detecting a Doppler shift frequency from an ultrasound echo reflected from an inside of a subject, the control method comprising:
	setting, from among a plurality of operation modes which include at least first and second operation modes in which pulse waveforms of ultrasound pulses to be transmitted are the first and second operation modes, for which observation results are to be simultaneously displayed on a screen;
	setting at least one operation type that defines transmission timing of ultrasound pulses in each of the first and the second operation modes; and
	setting a switching frequency such that neither a fundamental frequency nor a harmonic of a switching signal used for driving the switching power supply is included in a Doppler observation frequency band to be determined based on the first and the second operation modes and on the operation types,
	wherein:
the plurality of operation modes include a pulsed Doppler mode,
the at least one operation type includes a second operation type in which, while ultrasound pulses related to the first operation mode are transmitted, an ultrasound pulse related to the second operation mode is transmitted between transmission of at least some of the ultrasound pulses related to the first operation mode, 
at least one operation type, the pulsed Doppler mode is set as the first operation mode and at least one operation mode other than the pulsed Doppler mode is set as the second operation mode, and the method further comprises: 
determining a maximum pulse repetition frequency based on both of (i) a repetition time for carrying out the pulsed Doppler mode that depends on a sample gate depth and (ii) a repetition time for carrying out the at least one operation mode set as the second operation mode and that depends on a parameter that is set for performing ultrasound imaging in the second operation mode,
determining the Doppler observation frequency band based on the determined maximum pulse repetition frequency, and

	
	the first and the second operation modes at least include a combination of the pulsed Doppler mode and a B mode, and
	wherein the switching frequency is set to satisfy at least the following Expressions 1 and 2, based on a transmission frequency for transmission of the ultrasound pulses, and on a maximum pulse repetition frequency in the pulsed Doppler mode to be determined depending on the sample gate depth and the at least one operation type:
	wherein the Expression 1 is:
	n * Fsw ≤ Fref − (1/2)Fprfm * km   
	wherein the Expression 2 is:
	Fref + (1/2)Fprfm * km ≤ (n+1) * Fsw   
	and
	wherein n denotes a positive integer, Fref denotes the transmission frequency of ultrasound pulses, Fsw denotes the switching frequency, Fprfm denotes the maximum pulse repetition frequency to be determined depending on the sample gate depth and the at least one operation type, and km denotes a margin coefficient 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 6-9 are allowed over the cited prior art because:
The closet prior art of record are Mehi et al. (US2007/0239001), Kim et al. (WO2015/076439), Brock-Fisher et al. (US2011/0176388), and Baba et al. (JP4657044B2).

However, none of the prior art discloses wherein the switching frequency is set to satisfy at least the following Expressions 1 and 2, based on a transmission frequency for transmission of the ultrasound pulses, and on a maximum pulse repetition frequency in the pulsed Doppler mode to be determined depending on the sample gate depth and the at least one operation type:
	wherein the Expression 1 is:
	n * Fsw ≤ Fref − (1/2)Fprfm * km
	wherein the Expression 2 is:
	Fref + (1/2)Fprfm * km ≤ (n+1) * Fsw
	and
	wherein n denotes a positive integer, Fref denotes the transmission frequency of ultrasound pulses, Fsw denotes the switching frequency, Fprfm denotes the maximum pulse repetition frequency to be determined depending on the sample gate depth and the at least one operation type, and km denotes a margin coefficient.
Further, no additional references, or reasonable combination thereof, could be found which disclose, or suggest the missing claim elements of determining the switching frequency to satisfy at least Expressions 1 and 2, in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793